
	
		II
		110th CONGRESS
		2d Session
		S. 2841
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend the Oil Pollution Act of 1990 and title 46,
		  United States Code, to establish a marine emergency protocol and requirements
		  for double-hulling of vessel fuel tanks.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Marine Emergency Protocol and Hull
			 Requirement Act of 2008.
		2.Response
			 standards
			(a)In
			 generalSubtitle B of title
			 IV of the Oil Pollution Act of 1990 (33 U.S.C. 1321 note; Public Law 101–380)
			 is amended—
				(1)by inserting before section 4201 the
			 following:
					
						IRemoval authority
				and response system
						;
				
					and(2)by adding at the end the following:
					
						IIResponse
				standards
							4211.Marine
				emergency protocol
								(a)DefinitionsIn
				this section:
									(1)Condition of
				enhanced dangerThe term condition of enhanced
				danger means—
										(A)a period
				beginning 24 hours before and ending 72 hours after—
											(i)the commission of
				an act of terror in the United States; or
											(ii)an attack on the
				United States from a foreign or domestic enemy;
											(B)a period of
				dangerously low visibility at sea or in port, as determined by the Secretary of
				Homeland Security;
										(C)a period of not
				more than 72 hours after—
											(i)an oil spill of
				more than 5,000 gallons; or
											(ii)the discharge of
				a hazardous material that poses a significant health or environmental threat to
				the sector; or
											(D)any other period
				during which the Secretary of Homeland Security determines that a condition of
				enhanced danger exists.
										(2)Hazardous
				materialThe term hazardous material has the meaning
				given the term in section 154.105 of title 33, Code of Federal Regulations (or
				a successor regulation).
									(3)Health or
				environmental threatThe term health or environmental
				threat has such meaning as shall be given the term by the
				Secretary.
									(4)SectorThe
				term sector means a shore-based operational unit of the Coast
				Guard.
									(5)Sector
				CommanderThe term Sector Commander means the
				commanding officer of a sector.
									(b)Emergency
				protocol
									(1)In
				generalDuring any condition of enhanced danger, the appropriate
				Sector Commander shall assume direct authority over all vessels within the area
				under the command of the Sector Commander to ensure the safe navigation of
				dangerous waterways.
									(2)AuthorityIn
				carrying out paragraph (1), a Sector Commander shall have the authority, with
				respect to the sector under the command of the Sector Commander—
										(A)to order the
				immediate halt of all vessel traffic into and out of the sector;
										(B)to order the
				immediate halt of an individual vessel;
										(C)to order a vessel
				in transit to change course, dock at a safe harbor, or return to port;
				and
										(D)to issue any
				other orders to ensure the health and safety of the individuals located in, and
				the environment of, the sector.
										4212.State
				authorityNothing in this part
				limits or otherwise preempts any State from establishing a law (including a
				regulation) regarding any matter covered by this part that is more stringent
				than the authority provided by this
				part.
							.
				(b)Conforming
			 amendmentThe table of contents of the Oil Pollution Act of 1990
			 (33 U.S.C. 2701 note; Public Law 101–380) is amended—
				(1)by inserting
			 before the item relating to section 4201 the following:
					
						
							PART I—Removal authority and response
				system
						
						;
				  
					and(2)by adding at the
			 end of the items relating to part I of subtitle B of title IV (as designated by
			 this section) the following:
					
						
							Sec. 4211. Marine emergency protocol.
							Sec. 4212. State
				authority.
						
						.
				3.Hull
			 requirements for fuel tanks of cargo vessels carrying oil as fuelSection 3703a of title 46, United States
			 Code, is amended by adding at the end the following:
			
				(f)Hull
				requirements for fuel tanks of cargo vessels
					(1)Definition of
				cargo vessel
						(A)In
				generalIn this subsection, the term cargo vessel
				means a cargo vessel (other than a tank vessel that is subject to subsections
				(a) through (e)) that carries a significant (as determined by the Secretary)
				quantity of oil or petroleum-based fuel, in a fuel tank on the vessel, to be
				used for the purpose of powering the cargo vessel.
						(B)ExclusionsThe
				term cargo vessel does not include—
							(i)any naval vessel
				described in chapter 633 of title 10, United States Code;
							(ii)any other vessel
				under the jurisdiction or control of the Secretary of the Navy; or
							(iii)any vessel
				described in subsection (b).
							(2)StandardsSubject
				to paragraphs (3) through (5), a cargo vessel may not operate in the navigable
				waters or the Exclusive Economic Zone of the United States unless the fuel
				tanks of the cargo vessel are equipped with a double hull, or with a double
				containment system determined by the Secretary to be as effective as a double
				hull, for the prevention of a discharge of oil or petroleum-based fuel from the
				fuel tanks.
					(3)ApplicabilityExcept
				as provided in paragraph (5), paragraph (2) shall apply—
						(A)beginning on the
				date of enactment of this subsection, with respect to—
							(i)a
				cargo vessel of less than 5,000 gross tons as measured under section 14502, or
				an alternate tonnage measured under section 14302, as prescribed by the
				Secretary under section 14104;
							(ii)a cargo vessel
				of less than 5,000 gross tons that had its appraised salvage value determined
				by the Coast Guard before June 30, 2008, and that qualifies for documentation
				as a wrecked cargo vessel under section 12112; and
							(iii)any cargo
				vessel that is not described in subparagraph (B) or (C);
							(B)in the case of a
				cargo vessel of at least 5,000 gross tons but less than 15,000 gross tons as
				measured under section 14502, or an alternate tonnage measured under section
				14302, as prescribed by the Secretary under section 14104—
							(i)after January 1,
				2014, if the cargo vessel is 40 years old or older and has a single-hulled fuel
				tank, or is 45 years old or older and has a double bottom or double
				sides;
							(ii)after January 1,
				2015, if the cargo vessel is 39 years old or older and has a single-hulled fuel
				tank, or is 44 years old or older and has a double bottom or double
				sides;
							(iii)after January
				1, 2016, if the cargo vessel is 38 years old or older and has a single-hulled
				fuel tank, or is 43 years old or older and has a double bottom or double
				sides;
							(iv)after January 1,
				2017, if the cargo vessel is 37 years old or older and has a single-hulled fuel
				tank, or is 42 years old or older and has a double bottom or double
				sides;
							(v)after January 1,
				2018, if the cargo vessel is 36 years old or older and has a single-hulled fuel
				tank, or is 41 years old or older and has a double bottom or double
				sides;
							(vi)after January 1,
				2019, if the cargo vessel is 35 years old or older and has a single-hulled fuel
				tank, or is 40 years old or older and has a double bottom or double sides;
				and
							(vii)after January
				1, 2024, if the cargo vessel is 25 years old or older and has a single-hulled
				fuel tank, or is 30 years old or older and has a double bottom or double
				sides;
							(C)in the case of a
				cargo vessel of at least 15,000 gross tons but less than 30,000 gross tons as
				measured under section 14502, or an alternate tonnage measured under section
				14302, as prescribed by the Secretary under section 14104—
							(i)after January 1,
				2014, if the cargo vessel is 40 years old or older and has a single-hulled fuel
				tank, or is 45 years old or older and has a double bottom or double
				sides;
							(ii)after January 1,
				2015, if the cargo vessel is 38 years old or older and has a single-hulled fuel
				tank, or is 43 years old or older and has a double bottom or double
				sides;
							(iii)after January
				1, 2016, if the cargo vessel is 36 years old or older and has a single-hulled
				fuel tank, or is 41 years old or older and has a double bottom or double
				sides;
							(iv)after January 1,
				2017, if the cargo vessel is 34 years old or older and has a single-hulled fuel
				tank, or is 39 years old or older and has a double bottom or double
				sides;
							(v)after January 1,
				2018, if the cargo vessel is 32 years old or older and has a single-hulled fuel
				tank, or 37 years old or older and has a double bottom or double sides;
							(vi)after January 1,
				2019, if the cargo vessel is 30 years old or older and has a single-hulled fuel
				tank, or is 35 years old or older and has a double bottom or double
				sides;
							(vii)after January
				1, 2020, if the cargo vessel is 29 years old or older and has a single-hulled
				fuel tank, or is 34 years old or older and has a double bottom or double
				sides;
							(viii)after January
				1, 2021, if the cargo vessel is 28 years old or older and has a single-hulled
				fuel tank, or is 33 years old or older and has a double bottom or double
				sides;
							(ix)after January 1,
				2022, if the cargo vessel is 27 years old or older and has a single-hulled fuel
				tank, or is 32 years old or older and has a double bottom or double
				sides;
							(x)after January 1,
				2023, if the cargo vessel is 26 years old or older and has a single-hulled fuel
				tank, or is 31 years old or older and has a double bottom or double sides;
				and
							(xi)after January 1,
				2024, if the cargo vessel is 25 years old or older and has a single-hulled fuel
				tank, or is 30 years old or older and has a double bottom or double sides;
				and
							(D)in the case of a
				cargo vessel of at least 30,000 gross tons as measured under section 14502, or
				an alternate tonnage measured under section 14302, as prescribed by the
				Secretary under section 14104—
							(i)after January 1,
				2014, if the cargo vessel is 28 years old or older and has a single-hulled fuel
				tank, or 33 years old or older and has a double bottom or double sides;
							(ii)after January 1,
				2015, if the cargo vessel is 27 years old or older and has a single-hulled fuel
				tank, or is 32 years old or older and has a double bottom or double
				sides;
							(iii)after January
				1, 2016, if the cargo vessel is 26 years old or older and has a single-hulled
				fuel tank, or is 31 years old or older and has a double bottom or double
				sides;
							(iv)after January 1,
				2017, if the cargo vessel is 25 years old or older and has a single-hulled fuel
				tank, or is 30 years old or older and has a double bottom or double
				sides;
							(v)after January 1,
				2018, if the cargo vessel is 24 years old or older and has a single-hulled fuel
				tank, or 29 years old or older and has a double bottom or double sides;
				and
							(vi)after January 1,
				2019, if the cargo vessel is 23 years old or older and has a single-hulled fuel
				tank, or is 28 years old or older and has a double bottom or double
				sides.
							(4)Age of cargo
				vesselsFor the purpose of this subsection, the age of a cargo
				vessel shall be determined from the latest of the date on which the cargo
				vessel—
						(A)is delivered
				after original construction;
						(B)is delivered
				after completion of a major conversion; or
						(C)had its appraised
				salvage value determined by the Coast Guard and is qualified for documentation
				as a wrecked cargo vessel under section 12112.
						(5)New
				vesselsA new cargo vessel that is delivered during the period
				beginning on the date of enactment of this section and ending on December 31,
				2009, and that carries more than 600 cubic meters of oil to be used as fuel for
				the cargo vessel may not operate in the navigable waters or the Exclusive
				Economic Zone of the United States unless the cargo vessel—
						(A)is equipped with
				a double-hulled fuel tank; and
						(B)otherwise meets
				the requirements described in regulation 12A under annex I of the Protocol of
				1978 relating to the International Convention for the Prevention of Pollution
				From Ships, 1973, done at London on February 17,
				1978.
						.
		
